 
 
I 
111th CONGRESS 1st Session 
H. R. 1007 
IN THE HOUSE OF REPRESENTATIVES 
 
February 11, 2009 
Mr. Thompson of Mississippi (for himself, Mr. Childers, and Mr. Harper) introduced the following bill; which was referred to the Committee on Natural Resources 
 
A BILL 
To establish the Mississippi Delta National Heritage Area and the Mississippi Hills National Heritage Area, and for other purposes. 
 
 
1.Table of contentsThe table of contents is as follows: 
 
Sec. 1. Table of contents. 
Title I—Mississippi Delta National Heritage Area Act of 2009 
Sec. 101. Short title. 
Sec. 102. Findings. 
Sec. 103. Definitions. 
Sec. 104. Mississippi Delta National Heritage Area. 
Sec. 105. Designation of partnership as coordinating entity. 
Sec. 106. Authorities and duties of coordinating entity. 
Sec. 107. Management plan. 
Sec. 108. Duties and authorities of Federal agencies. 
Sec. 109. Effect. 
Sec. 110. Authorization of appropriations. 
Title II—Mississippi Hills National Heritage Area Act of 2007 
Sec. 201. Short title. 
Sec. 202. Findings. 
Sec. 203. Definitions. 
Sec. 204. Mississippi Hills National Heritage Area. 
Sec. 205. Designation of Alliance as management entity. 
Sec. 206. Authorities and duties of Alliance. 
Sec. 207. Management of Heritage Area. 
Sec. 208. Duties and authorities of Federal agencies. 
Sec. 209. Effect of Act. 
Sec. 210. Authorization of appropriations.  
IMississippi Delta National Heritage Area Act of 2009 
101.Short titleThis title may be cited as the Mississippi Delta National Heritage Area Act of 2009. 
102.FindingsCongress finds that— 
(1)the historic, cultural, and natural heritage legacies of the Mississippi Delta are— 
(A)nationally significant; and 
(B)in need of greater recognition; 
(2)in the alluvial floodplain that comprises the Mississippi Delta there are a variety of diverse heritage resources that demonstrate— 
(A)the labors and social activities of the earliest citizens of the United States, which are revealed in— 
(i)numerous residential and ceremonial mound sites; and 
(ii)sites significant to the Quapaw, Tunica, Choctaw, and Chickasaw people and other Native Americans; 
(B)the clearing and settlement of 1 of the last wilderness frontiers in the 48 contiguous States; 
(C)the immigration of people of African, Asian, and European descent to the United States; 
(D)the labors and social activities of enslaved Africans who provided the bulk of the early labor force for the development of— 
(i)large-scale plantation agriculture based on cotton, which is 1 of the most important commodities ever produced in the United States; and 
(ii)the birth and subsequent perfection of the art form that is known as the Mississippi Delta Blues; 
(E)the role of the Mississippi River as— 
(i)the architect and sometimes unmerciful tyrant of land; and 
(ii)an important transportation artery throughout the history of the United States; 
(F)the story of the Great Flood of 1927, which was a defining event in the history of the United States; 
(G)the struggles and triumphs of the Civil Rights Movement; and 
(H)the emergence of many local leaders from the Civil Rights Movement; 
(3)the Mississippi Delta is the ancestral home of hundreds of thousands of people of the United States who— 
(A)migrated north, east, and west during the Great Migration seeking employment and freedom and populating the cities of the United States in the process; 
(B)struggled for equal rights and equal opportunities; and 
(C)carried their culture, including their family life, faith, food, lifestyle, and music to the rest of the United States, which transformed the United States in the process; 
(4)the scenic and natural beauty of the alluvial floodplain known as the Yazoo-Mississippi Delta— 
(A)is distinctive and integral to the heritage stories of the region; and 
(B)provides critical habitat for migrating birds passing through the Mississippi Flyway; 
(5)the agricultural heritage of the Delta, especially with regards to the cultivation of cotton, soybeans, rice, and catfish has contributed significantly to the story and economy of the United States; 
(6)many of the greatest leaders of the United States in literature, music, civil rights, politics, culinary arts, poetry, society, and religion have come from the Mississippi Delta; 
(7)the small towns, inns, shops, restaurants, artist’s workshops, blues clubs, churches, landscape, and vernacular architecture make the Mississippi Delta unique; 
(8)the Mississippi Delta is known internationally as the birthplace of the musical form known as the Blues, which provided the basis for much of modern popular music; and 
(9)there is broad support from local governments and other interested individuals for the establishment of the Mississippi Delta National Heritage Area to coordinate and assist in the preservation and interpretation of the resources of the region. 
103.DefinitionsIn this title: 
(1)BoardThe term Board means the Board of Directors of the coordinating entity established under this title. 
(2)Heritage areaThe term Heritage Area means the Mississippi Delta National Heritage Area established by this title. 
(3)Coordinating entityThe term coordinating entity means the coordinating entity for the Heritage Area designated by this title. 
(4)Management planThe term management plan means the management plan for the Heritage Area developed under this title. 
(5)SecretaryThe term Secretary means the Secretary of the Interior. 
(6)StateThe term State means the State of Mississippi. 
104.Mississippi Delta National Heritage Area 
(a)EstablishmentThere is established in the State the Mississippi Delta National Heritage Area. 
(b)BoundariesThe Heritage Area shall include all counties in the State that contain land located in the alluvial floodplain of the Mississippi Delta, including Bolivar, Carroll, Coahoma, DeSoto, Holmes, Humphreys, Issaquena, Leflore, Panola, Quitman, Sharkey, Sunflower, Tallahatchie, Tate, Tunica, Warren, Washington, and Yazoo Counties in the State. 
(c)Map 
(1)In generalAs soon as practicable after the date of enactment of this title, the Secretary shall prepare a map of the Heritage Area. 
(2)AvailabilityThe map prepared under paragraph (1) shall be on file and available for public inspection in the office of the Director of the National Park Service. 
105.Designation of partnership as coordinating entity 
(a)In generalThe Mississippi Delta National Heritage Area Partnership shall be the coordinating entity for the Heritage Area. 
(b)Board of Directors 
(1)Composition 
(A)PartnershipThe coordinating entity shall be governed by a Board of Directors composed of 7 members, of whom— 
(i)1 member shall be appointed by Mississippi Valley State University; 
(ii)1 member shall be appointed by Delta State University; 
(iii)1 member shall be appointed by Alcorn State University; 
(iv)1 member shall be appointed by the Delta Foundation; 
(v)1 member shall be appointed by Delta Council; 
(vi)1 member shall be appointed by the Mississippi Office of Tourism Development; and 
(vii)1 member shall be appointed by the Smith Robertson Museum. 
(B)Residency requirementsAt least 4 members of the Board shall reside in the Heritage Area. 
(2)Officers 
(A)In generalAt the initial meeting of the Board, the members of the Board shall appoint a Chairperson, Vice Chairperson, and Secretary/Treasurer. 
(B)Duties 
(i)ChairpersonThe duties of the Chairperson shall include— 
(I)presiding over meetings of the Board; 
(II)executing documents of the Board; and 
(III)coordinating activities of the Heritage Area with Federal, State, local, and nongovernmental officials. 
(ii)Vice ChairpersonThe Vice Chairperson shall act as Chairperson in the absence or disability of the Chairperson. 
(3)Management authority 
(A)In generalThe Board shall— 
(i)exercise all corporate powers of the coordinating entity; 
(ii)manage the activities and affairs of the coordinating entity; and 
(iii)subject to any limitations in the articles and bylaws of the coordinating entity, this title, and any other applicable Federal or State law, establish the policies of the coordinating entity. 
(B)StaffThe Board shall have the authority to employ any services and staff that are determined to be necessary by a majority vote of the Board. 
(4)Bylaws 
(A)In generalThe Board may amend or repeal the bylaws of the coordinating entity at any meeting of the Board by a majority vote of the Board. 
(B)NoticeThe Board shall provide notice of any meeting of the Board at which an amendment to the bylaws is to be considered that includes the text or a summary of the proposed amendment. 
(5)MinutesNot later than 60 days after a meeting of the Board, the Board shall distribute the minutes of the meeting among all Board members and the county supervisors in each county within the Heritage Area. 
106.Authorities and duties of coordinating entity 
(a)AuthoritiesFor purposes of developing and implementing the management plan and otherwise carrying out this title, the coordinating entity may make grants and provide technical assistance to tribal and local governments and other public and private entities. 
(b)DutiesIn carrying out this title, the coordinating entity shall— 
(1)implement the management plan; 
(2)assist local and tribal governments and nonprofit organizations in— 
(A)establishing and maintaining interpretive exhibits in the Heritage Area; 
(B)developing recreational resources in the Heritage Area; 
(C)increasing public awareness of, and appreciation for, the Heritage Area; 
(D)restoring historic structures that relate to the Heritage Area; and 
(E)carrying out any other activity that the coordinating entity determines to be appropriate to carry out this title, consistent with the management plan; 
(3)conduct public meetings at least annually regarding the implementation of the management plan; and 
(4)for any fiscal year for which Federal funds are made available for the Heritage Area— 
(A)submit to the Secretary a report that describes, for the fiscal year, the actions of the coordinating entity in carrying out this title; 
(B)make available to the Secretary for audit all records relating to the expenditure of funds by any matching funds; and 
(C)require, for all agreements authorizing the expenditure of Federal funds by any entity, that the receiving entity make available to the Secretary for audit all records relating to the expenditure of the funds. 
(c)Prohibition of acquisition of real propertyThe coordinating entity shall not use any Federal funds made available under this title to acquire real property or any interest in real property. 
107.Management plan 
(a)In generalNot later than 3 years after the date of enactment of this title, the coordinating entity shall develop and submit to the Secretary a management plan for the Heritage Area. 
(b)RequirementsThe management plan shall— 
(1)provide recommendations for the conservation, funding, management, interpretation, and development of the cultural, historical, archaeological, natural, and recreational resources of the Heritage Area; 
(2)identify sources of funding for the Heritage Area; 
(3)include— 
(A)an inventory of the cultural, historical, archeological, natural, and recreational resources of the Heritage Area; and 
(B)an analysis of ways in which Federal, State, tribal, and local programs may best be coordinated to promote the purposes of this title; 
(4)provide recommendations for educational and interpretive programs to inform the public about the resources of the Heritage Area; and 
(5)involve residents of affected communities and tribal and local governments. 
(c)Failure To submitIf a management plan is not submitted to the Secretary by the date specified in subsection (a), the Secretary shall not provide any additional funding under this title until a management plan for the Heritage Area is submitted to the Secretary. 
108.Duties and authorities of Federal agencies 
(a)In generalOn the request of the coordinating entity, the Secretary may provide technical and financial assistance to the coordinating entity for use in the development and implementation of the management plan. 
(b)Prohibition of certain requirementsThe Secretary may not, as a condition of the provision of technical or financial assistance under this section, require any recipient of the assistance to impose or modify any land use restriction or zoning ordinance. 
109.EffectNothing in this title— 
(1)affects or authorizes the coordinating entity to interfere with— 
(A)the right of any person with respect to private property; or 
(B)any local zoning ordinance or land use plan; 
(2)restricts an Indian tribe from protecting cultural or religious sites on tribal land; 
(3)modifies, enlarges, or diminishes the authority of any State, tribal, or local government to regulate any use of land under any other law (including regulations); 
(4)modifies, enlarges, or diminishes the authority of the State to manage fish and wildlife in the Heritage Area, including the regulation of fishing and hunting; 
(5)authorizes the coordinating entity to assume any authority to manage fish and wildlife in the Heritage Area; or 
(6)diminishes the trust responsibilities or government-to-government obligations of the United States of any federally recognized Indian tribe. 
110.Authorization of appropriations 
(a)In generalThere is authorized to be appropriated to carry out this title $10,000,000, of which not more than $1,000,000 may be made available for any fiscal year. 
(b)Federal shareThe Federal share of the cost of any activity carried out using funds made available under this title shall not exceed 50 percent. 
IIMississippi Hills National Heritage Area Act of 2007 
201.Short titleThis title may be cited as the Mississippi Hills National Heritage Area Act of 2009. 
202.FindingsCongress finds that— 
(1)the area in northern Mississippi, and located in the southern foothills of the Appalachian range, has a unique identity that is shaped by— 
(A)a diverse geological and geographical environment, including substantial portions of— 
(i)the Red Clay Hills; 
(ii)the Flatwoods; 
(iii)the Pontotoc Ridge; 
(iv)the Black Prairie; and 
(v)the Northeastern Hills; and 
(B)diverse peoples who— 
(i)have settled in the area; and 
(ii)have been strongly influenced by the intersection of the distinctive cultures of Appalachia and the Mississippi Delta; 
(2)the area is rich with landmarks of diverse cultural and historical significance, including— 
(A)Native American settlements, particularly those of the Chickasaw and Choctaw tribes; 
(B)the Natchez Trace Parkway; 
(C)sites of important battles and other significant actions of the Civil War, including— 
(i)the Battle of Corinth; 
(ii)the Battle of Brices Crossroads; 
(iii)the Battle of Tupelo; 
(iv)Van Dorns’ Raid; and 
(v)Grierson’s Raids; 
(D)the Contraband Camp in Corinth; 
(E)the Mississippi University for Women, the first public college for women in the United States; 
(F)Rust College, founded before 1867, which stands as 1 of the 5 remaining historically black colleges in the United States; 
(G)birthplaces of literary and musical icons, including— 
(i)Elvis Aaron Presley, popularly known as the “King of Rock and Roll”, born in Tupelo; 
(ii)Nobel-Laureate William Faulkner, born in New Albany; 
(iii)Tammy Wynette, popularly known as the “The First Lady of Country Music”, born in Tremont; 
(iv)Tennessee Williams, 1 of the leading playwrights of the United States, born in Columbus; 
(v)Chester A. Burnett, otherwise known as the legendary bluesman Howlin’ Wolf, born in White Station; 
(vi)opera diva Ruby Elzy, born in Pontotoc; and 
(vii)Mississippi Hills blues musicians David Junior Kimbrough and R.L. Burnside, born in Marshall and Lafayette counties, respectively; 
(H)birthplaces of Civil Rights pioneers, including— 
(i)Ida B. Wells-Barnett, a formidable figure in the anti-lynching movement, born in Holly Springs; and 
(ii)James Meredith, who became the first African-American to enroll at the University of Mississippi, born in Kosciusko; and 
(I)birthplaces or residences of other cultural icons and historical figures, including— 
(i)barnstorming legend Roscoe Turner, born in Corinth; 
(ii)railroad engineer Casey Jones, who lived in Water Valley; 
(iii)Civil War cavalryman Nathan Bedford Forrest, who lived in Salem; 
(iv)Hiram Revels, the first African-American to serve in the Senate, who lived in Holly Springs; 
(v)L.Q.C. Lamar, a Senator, Secretary of the Interior, and Associate Justice of the Supreme Court of the United States, who lived in Oxford; 
(vi)author Eudora Welty, who attended the Mississippi University for Women in Columbus; and 
(vii)Confederate General Stephen D. Lee, who lived in Columbus; 
(3)the area includes spectacular natural, scenic, and recreational resources, including— 
(A)the Strawberry Plains State Audubon Center; 
(B)the Wolf River; 
(C)the Tennessee-Tombigbee Waterway; 
(D)the Holly Springs National Forest; 
(E)the Tombigbee National Forest; 
(F)the Noxubee National Wildlife Refuge; 
(G)the Tishomingo State Park; and 
(H)the Sardis, Enid, and Grenada Lakes; 
(4)there is broad support from local governments and other interested individuals for the establishment of the Mississippi Hills National Heritage Area to coordinate and assist in the preservation and interpretation of those resources; 
(5)the Mississippi Hills Heritage Area Concept Plan, coordinated by the Mississippi Hills Heritage Area Alliance is— 
(A)a collaborative effort between the Federal Government and State and local governments in the area; and 
(B)a natural foundation on which to establish the Mississippi Hills Heritage Area; and 
(6)the establishment of the Mississippi Hills Heritage Area would assist local communities and residents in preserving the unique cultural, historical, archaeological, natural, and recreational resources of the area. 
203.DefinitionsIn this title: 
(1)AllianceThe term Alliance means the Mississippi Hills Heritage Area Alliance, a non-profit organization registered by the State, with the cooperation and support of the University of Mississippi. 
(2)Heritage areaThe term Heritage Area means the Mississippi Hills National Heritage Area established by this title. 
(3)Management planThe term management plan means the management plan for the Heritage Area developed under this title. 
(4)SecretaryThe term Secretary means the Secretary of the Interior. 
(5)StateThe term State means the State of Mississippi. 
204.Mississippi Hills National Heritage Area 
(a)EstablishmentThere is established in the State the Mississippi Hills National Heritage Area. 
(b)Boundaries 
(1)Affected countiesThe Heritage Area shall consist of all, or portions of, as specified by the boundary description in paragraph (2), Alcorn, Attala, Benton, Calhoun, Carroll, Chickasaw, Choctaw, Clay, DeSoto, Grenada, Holmes, Itawamba, Lafayette, Lee, Lowndes, Marshall, Monroe, Montgomery, Noxubee, Oktibbeha, Panola, Pontotoc, Prentiss, Tate, Tippah, Tishomingo, Union, Webster, Winston, and Yalobusha Counties in the State. 
(2)Boundary descriptionThe Heritage Area shall have the following boundary description: 
(A)traveling counterclockwise, the Heritage Area shall be bounded to the west by U.S. Highway 51 from the Tennessee State line until it intersects Interstate 55 (at Geeslin Corner approximately 0.5 miles due north of Highway Interchange 208); 
(B)from this point, Interstate 55 shall be the western boundary until it intersects with Mississippi Highway 12 at Highway Interchange 156, the intersection of which shall be the southwest terminus of the Heritage Area; 
(C)from the southwest terminus, the boundary shall— 
(i)extend east along Mississippi Highway 12 until it intersects U.S. Highway 51; 
(ii)follow Highway 51 south until it is intersected again by Highway 12; 
(iii)extend along Highway 12 into downtown Kosciusko where it intersects Mississippi Highway 35; 
(iv)follow Highway 35 south until it is intersected by Mississippi Highway 14; and 
(v)extend along Highway 14 until it reaches the Alabama State line, the intersection of which shall be the southeast terminus of the Heritage Area; 
(D)from the southeast terminus, the boundary of the Heritage Area shall follow the Mississippi-Alabama State line until it reaches the Mississippi-Tennessee State line, the intersection of which shall be the northeast terminus of the Heritage Area; and 
(E)the boundary shall extend due west until it reaches U.S. Highway 51, the intersection of which shall be the northwest terminus of the Heritage Area. 
205.Designation of Alliance as management entity 
(a)In generalThe Alliance shall be the coordinating entity for the Heritage Area. 
(b)Federal funding 
(1)Authorization to receive fundsThe Alliance may receive amounts made available to carry out this title. 
(2)DisqualificationIf a management plan is not submitted to the Secretary as required under this title within the time period specified, the Alliance may not receive Federal funding under this title until a management plan is submitted to the Secretary. 
(c)Use of Federal fundsThe Alliance may, for the purposes of developing and implementing the management plan, use Federal funds made available under this title— 
(1)to make grants and loans to the State, political subdivisions of the State, nonprofit organizations, and other persons; 
(2)to enter into cooperative agreements with, or provide technical assistance to, the State, political subdivisions of the State, nonprofit organizations, and other organizations; 
(3)to hire and compensate staff; 
(4)to obtain funds from any source, under any program or law, requiring the recipient of funds to make a contribution in order to receive the funds; and 
(5)to contract for goods and services. 
(d)Prohibition of acquisition of real propertyThe Alliance may not use Federal funds received under this title to acquire real property or any interest in real property. 
206.Authorities and duties of Alliance 
(a)AuthoritiesTo develop and implement the management plan and otherwise carry out this title, the Alliance may make grants to and provide technical assistance to tribal and local governments and other public and private entities. 
(b)DutiesIn carrying out this title, the Alliance shall— 
(1)implement the management plan; 
(2)assist local and tribal governments and non-profit organizations to— 
(A)establish and maintain interpretive exhibits in the Heritage Area; 
(B)develop recreational resources in the Heritage Area; 
(C)increase public awareness of, and appreciation for, the cultural, historical, archaeological, natural, and recreational resources of the Heritage Area; 
(D)restore historic resources that relate to the Heritage Area; and 
(E)carry out any other activity that the Alliance determines to be appropriate to carry out this title, consistent with the management plan; 
(3)on at least an annual basis, conduct public meetings relating to the implementation of the management plan; 
(4)for any fiscal year for which Federal funds are made available under this title— 
(A)submit to the Secretary a report that describes, for the fiscal year, actions of the Alliance in carrying out this title; 
(B)make available to the Secretary for audit all records relating to the expenditure of funds and any matching funds; and 
(C)require, for each agreement authorizing the expenditure of Federal funds by any entity, that the receiving entity make available to the Secretary for audit all records relating to the expenditure of the funds; and 
(5)ensure that each county included in the Heritage Area is appropriately represented on any oversight advisory committee established pursuant to this title to coordinate the Heritage Area. 
207.Management of Heritage Area 
(a)In generalNot later than 3 years after the date of enactment of this title, the Alliance shall develop and submit to the Secretary a management plan for the Heritage Area. 
(b)ContentsThe management plan shall— 
(1)provide recommendations for the preservation, conservation, enhancement, funding, management, interpretation, development, and promotion of the cultural, historical, archaeological, natural, and recreational resources of the Heritage Area; 
(2)identify sources of funding for the Heritage Area; 
(3)include— 
(A)an inventory of the cultural, historical, archaeological, natural, and recreational resources of the Heritage Area; and 
(B)an analysis of how Federal, State, tribal, and local programs may best be coordinated to promote and carry out this title; 
(4)provide recommendations for educational and interpretive programs to inform the public about the resources of the Heritage Area; and 
(5)involve residents of affected communities and tribal and local governments. 
(c)Approval or disapproval of management plan 
(1)In generalNot later than 90 days after the date of receipt of the management plan, the Secretary shall approve or disapprove the management plan. 
(2)Disapproval and revisionsIf the Secretary disapproves the management plan, the Secretary shall— 
(A)advise the Alliance in writing of the reasons for disapproval; 
(B)make recommendations for revision of the management plan; and 
(C)allow the Alliance to submit to the Secretary revisions to the management plan. 
(d)RevisionAfter approval by the Secretary of the management plan, the Alliance shall periodically— 
(1)review the management plan; and 
(2)submit to the Secretary, for review and approval by the Secretary, any recommendations for revisions to the management plan. 
208.Duties and authorities of Federal agencies 
(a)In generalSubject to the availability of appropriations, the Secretary may provide technical assistance and grants to the Alliance to pay the Federal share of the cost of developing and implementing the management plan. 
(b)Prohibition of certain requirementsThe Secretary may not, as a condition of the award of technical assistance or grants under this section, require any recipient of the technical assistance or a grant to enact or modify any land use restriction. 
209.Effect of Act 
(a)No effect on land use authorityNothing in this title modifies, enlarges, or diminishes the authority of any State, tribal, or local government to regulate any use of land under any other law (including regulations). 
(b)Local authority and private property not affectedNothing in this title affects or authorizes the Alliance to interfere with— 
(1)the right of any person with respect to private property; or 
(2)any local zoning ordinance or land use plan of the State or a political subdivision of the State. 
(c)No effect on Indian tribesNothing in this title— 
(1)restricts an Indian tribe from protecting cultural or religious sites on tribal land; or 
(2)diminishes the trust responsibilities or government-to-government obligations of the United States to any Indian tribe recognized by the Federal Government. 
(d)Management of fish and wildlifeNothing in this title— 
(1)modifies, enlarges, or diminishes the authority of the State to manage fish and wildlife in the Heritage Area, including the regulation of fishing and hunting; and 
(2)authorizes the Alliance to assume any management authorities over such lands. 
210.Authorization of appropriations 
(a)In generalThere is authorized to be appropriated to carry out this title $10,000,000, of which not more than $1,000,000 may be made available for any fiscal year. 
(b)Federal shareThe Federal share of the cost of any activity carried out using funds made available under this title shall not exceed 50 percent. 
 
